Title: To George Washington from Henry Clinton, 13 October 1780
From: Clinton, Henry
To: Washington, George


                  
                     Sir
                     New York October 13th 1780
                  
                  I yesterday afternoon received your Letter of the 7th Instant and
                     am to inform you in Answer that it is my Intention to immediately exchange
                     Major General Phillips and Major General De Riedesel with their respective
                     families, and I have directed the first of these General Officers to write to
                     you upon the Subject.
                  Major General Phillips has, also, authority from me to give such orders
                     to the British Commissary General of Prisoners as he may think proper, and I
                     shall approve whatever that General Officer shall cause to be done upon the
                     Subject of Exchanges, which I have been long Solicitous for, upon motives of
                     pure humanity, as well for the American Officers and Privates Prisoners of War
                     as for those of the King’s Army including the Troops of Convention. I am Sir,
                     Your most humble Servant
                  
                     H. Clinton
                  
               